Moore, J.
Alexander J. Groesbeck, attorney general, in behalf of the State of Michigan, filed his petition in the circuit court for the county of Ingham, to enjoin the Michigan Independent Telephone & Traffic Association of Grand Rapids, and Charles E. Tarte, alleged to be its general manager, from charging telephone rates as fixed by the postmaster general. From a decree granting the injunction the case is brought here by appeal.
The opinion recently handed down by this court in Attorney General v. Michigan State Telephone Co., ante, 372, is controlling here. It is not necessary to repeat what was there said.
*380The decree of the court below is reversed and the bill of complaint is dismissed, but without costs to either party.
Bird, C. J., and Steere, Brooke, Fellows, Stone, and Kuhn, JJ., concurred. Ostrander, J., did not sit.